Opinion issued November 12, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00550-CV
____________

RICHARD E. O’DER III AND RANDY E. O’DER, Appellants

V.

CITY OF STAFFORD, Appellee




On Appeal from the County Court at Law No. 4
Fort Bend County, Texas
Trial Court Cause No. 05CV26748




MEMORANDUM  OPINION
          Appellants, Richard E. O’Der III AND Randy E. O’Der have filed an
unopposed motion to dismiss the appeal.  No opinion has issued.  Accordingly, we
grant the motion and dismiss the appeal .  See Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions in this appeal as moot and direct  the
Clerk to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.